Title: From Mary Smith Gray Otis to Abigail Smith Adams, 15 December 1801
From: Otis, Mary Smith Gray
To: Adams, Abigail Smith



Dear Mrs. Adams
Washington Decr: 15th 1801

It was with regret, that I left Boston without seeing you again, but we were in such a state of uncertainty, till it was tame to take our departer, that it was not in my power.
I am extremely sorry to hear by Mrs Cushing that you was very unwell, when she left you; but hope that you are quite recovered; by this, & that you will enjoy the society of your friends and neighbours this winter, without any interruption from ill health. You will not I presume envy us any of the pleasures of Washington, notwithstanding the great improvements which you will hear have been made; the road from this to George town is very delightful, but there is much wanting to make it a desireable place of residence. The house you occupied, has been much improved within, in point of conveniances, we had the honour of dineing there soon after we came; Mrs Maddison is always there, when there are ladies, she is extremely sociable and agreeable. They live in a new house addjoining Dr Thorntons.
Mrs. Dearbon & Mrs Galatin live on the hill near us, the latter has had a sick family ever since she came  here.—Mr Daltons family are well, he has lately experienced a new mortification, which his friends very much regret, it was expected he would have been President of the Bank; but the George town intrested determined it otherwise.
Mrs Bayard is the only lady, we have with us at present, but expect in a few days Mrs. Loownes of So & Mrs Hill of No Carolina.
Mrs Stoddard made many kind enquiries after you, I fear she is not long for this world. She is thought to be in a confirmed dropsy.—
What is passing in the political world, I shall leave to Mr O to detail.—Please to present my respects to Your Friend, with love to Mrs Cranch and Louisa. Harriet and Mary join with me, not forgeting little Susan.
Your Affect Friend & Cousin
My: Otis